DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 9/2/2021 listing Foreign References CN 110365604 A and CN 111164566 A fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“ A non-transitory computer program product for scheduling execution of host commands when executed by a processing unit of a flash controller, wherein space of a random access memory of the flash controller is allocated for a first queue and a second queue, and the first queue stores the host commands issued by a host side in an order of time when the host commands arrive to the flash controller, the non-transitory computer program product comprising program code to: 
migrate one or more host write commands from the top of the first queue to the second queue in an order of time when the host write commands arrive to the flash controller until the top of the first queue stores a host read command; 
fetch the host read command from the top of the first queue; 
execute the host read command to read user data from a flash module; and 
reply to the host side with the user data.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art of record is Keil et al. (US 2020/0301615 A1) and Roberts et al. (US 2015/0095605 A1). Keil teaches a memory controller circuit receiving memory requests, where received read requests are scheduled for execution while received write requests may be stored in the write request queue. Thus, while Keil generally teaches queuing write requests and scheduling read requests, Keil is silent as to the limitation of migrating one or more host write commands from the top of the first queue to the second queue in an order of time when the host write commands arrive to the flash controller until the top of the first queue stores a host read command. Keil teaches that an received write requests are stored in the write request queue, but does not teach migrating from the top of one queue to another queue, and doing this until a point in time wherein the top of the first queue hits a read command type. Roberts et al. teaches different levels of priorities associated with read or write commands of a command queue. Commands with lower priority can be removed from the command queue and moved into a defer queue. However, Roberts is silent as to migrating one or more host write commands from the top of the first queue to the second queue in an order of time when the host write commands arrive to the flash controller, and also silent as to the temporal element of this occurring until the top of the first queue stores a host read command. Thus, the prior art of record does not teach the claimed limitations in its entirety.
Claims 2-8 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Independent claim 9 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 10-12 depend upon claim 9, and thus, is allowable for at least the same reasons.
Independent claim 13 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 14-20 depend upon claim 9, and thus, is allowable for at least the same reasons                                                                                                                                                                              
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139